Citation Nr: 0820792	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-03 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 until 
March 1973.  He received a Purple Heart medal in connection 
with his combat service in the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  There is no nexus between the veteran's current right ear 
hearing loss and acoustic trauma, disease or injury he may 
have sustained in service.

2.  The veteran does not have current left ear hearing loss 
disability as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for 
left ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a January 2005 letter.  This letter told the 
veteran what evidence was needed to substantiate the claims 
for service connection for bilateral hearing loss, among 
other conditions.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  Finally, the letter notified the 
veteran that he should submit any treatment records relevant 
to his claim, and invited him to send information relevant to 
his claim.  This letter met the duty to notify the veteran in 
accordance with Pelegrini.



The veteran was not provided with information pertaining to 
the assignment of disability ratings or effective dates until 
March 2006.  VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  As the veteran's claims 
were readjudicated in an August 2006 supplemental statement 
of the case, and later in a February 2008 rating decision, 
this timing deficiency was cured.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  The veteran has submitted private treatment 
records in support of his claim.  

The veteran has been afforded two VA examinations, and 
relevant medical opinions have been obtained.  As there is no 
indication from either the veteran or his representative that 
there is any outstanding pertinent medical evidence, the 
Board may proceed with consideration of the veteran's claim.  

Service Connection

The veteran contends that he has developed bilateral hearing 
loss as a result of acoustic trauma he sustained during 
combat in Vietnam.  He further states that he served as a 
rifleman and anti-tank assaultman while in combat.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

However, in the case of any veteran who engaged in combat 
with the enemy during active service, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If other organic diseases of the nervous system such as 
hearing loss become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service treatment records demonstrate that he 
was treated beginning in February 1970 for multiple bilateral 
shrapnel wounds all over his body, including his face.  The 
veteran was evacuated to recover from his wounds.

In November 1970, a physical examination and hearing test re-
performed.  This examination noted no relevant physical 
abnormalities and the veteran's hearing test was within the 
normal limits.

In early 1971, the veteran was physically cleared to report 
back to active duty.  The veteran submitted a Statement in 
Rebuttal to the Medical Board in response indicating that he 
had not fully recovered from his combat wounds.  In 
particular, the veteran stated "I can't hear anything out of 
my left ear and can't hear too good out of my right ear".   
The veteran was declared fit for duty despite his statement.  
No hearing examinations were noted in the treatment records 
at that time.

In October 1972, the veteran underwent a physical examination 
for an unrelated injury.  The examining physician noted that 
the veteran's tympanic membranes were chronically scarred but 
not acutely inflamed, and further states that the veteran had 
slightly decreased hearing on the right side.  No hearing 
examinations were specifically reported.  

In March 1973, the veteran received a discharge physical 
examination and no relevant physical abnormalities were 
identified.  Except for a 20 decibel loss in one frequency on 
the left, the veteran's hearing examination was within normal 
limits.

Private outpatient treatment records dated from 2003 to 2005, 
make no mention of hearing loss until January 2005, when the 
veteran was given a hearing test.  In February and August 
2004, it was noted that the ears were grossly within normal 
limits.  It was reported in January 2005 that he had high and 
low frequency hearing loss in the left with an inability to 
hear at 500 Hertz and a 40 decibel loss at 4000 Hertz.  He 
was referred for a hearing aid, which he would most likely 
seek from VA.

The veteran's claim for service connection was received on 
December 27, 2004.

VA afforded the veteran an auditory examination in April 
2005.  The pure tone thresholds for the right ear were 30, 
35, 30, 35, and 35 decibels at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  The left ear had pure tone 
thresholds of 25, 25, 30, 25, and 30 decibels at these same 
frequencies.  Word recognition was 92 percent for the right 
ear and 96 percent for the left ear.

The VA examiner found that the veteran had bilateral hearing 
loss with a somewhat greater loss in the right ear than the 
left.  The examiner opined without explanation that the 
veteran's hearing loss was "less likely than not" related 
to service.  The examiner did find that the veteran had 
tinnitus as a result of the explosion that the veteran 
experienced while in combat.

The veteran was awarded service connection for tinnitus in 
May 2005.

In May 2006, VA afforded the veteran a second auditory 
examination.  The pure tone thresholds for the right ear were 
30, 35, 30, 45, and 50 decibels at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz.  The left ear had pure tone 
thresholds of 20, 25, 30, 25, and 30 decibels at these same 
frequencies.  Word recognition was 100 percent for the right 
ear and 100 percent for the left ear.  

The examiner found that the veteran suffered from bilateral 
hearing loss but stated that it was "less likely than not 
that the hearing loss began or was made worse" during the 
veteran's service.  As support, the examiner cited to the 
veteran's March 1973 hearing examination, which demonstrated 
normal hearing thresholds in both ears.  The examiner added 
that it was possible for an individual to have tinnitus and 
not have hearing loss.

The veteran has a current right ear hearing loss disability, 
as defined by VA regulations, as hearing tests have shown 
auditory threshold of over 40 decibels. 38 C.F.R. § 3.385.

The veteran does not, however, currently have left ear 
hearing loss as defined by VA regulations.  The veteran's 
left ear auditory thresholds are not 40 decibels or greater, 
nor does he have three auditory thresholds 26 decibels or 
greater, nor is his speech recognition scores less than 94 
percent. 38 C.F.R. § 3.385.

The veteran argues that his current bilateral hearing loss is 
the result of acoustic trauma he sustained during combat in 
Vietnam.  His service personnel records confirm that he was 
awarded a Purple Heart medal, both indicators of combat.  The 
veteran's service treatment records reflect that he sustained 
significant wounds as a result a bomb blast and later 
repeatedly complained of hearing loss to his treating 
physicians.  Given the veteran's duties in service and his 
participation in combat, exposure to acoustic trauma in 
service is conceded.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Although the veteran is recognized as having sustained 
acoustic trauma during service, this injury alone is not 
sufficient to establish service connection.  The evidence 
must still demonstrate that there is a relationship between 
the veteran's current right ear hearing loss and active 
service.  Wade v. West, 11 Vet. App. 302 (1998).

While the veteran has recently reported a continuity of 
hearing loss symptomatology since service; these recent 
reports must be weighed against the negative findings at 
service separation, the absence of any contemporaneous 
complaints or evidence of hearing loss in the more than three 
decades after service, and the normal ears reported as late 
as August 2004.  Even when initially noted to have hearing 
loss in January 2005, no continuity of symptomatology was 
reported.  

The first VA examiner's report in April 2005 diagnoses the 
veteran with "mild" bilateral sensorineural hearing loss 
but finds that the veteran's hearing loss is "less likely 
than not" related to his military experience.  Service 
connection for the veteran's tinnitus, however, is found by 
this VA examiner.  No further explanation is provided for the 
examiner's findings or his reasoning for declining a hearing 
loss service connection.

The second VA examiner's report in May 2006 also diagnoses 
"mild" bilateral sensorineural type hearing loss, but 
states that it less likely than not that the hearing loss 
began, or was made worse during service.  The rationale for 
this opinion was the normal hearing examination in 1973, 
following exposure to the acoustic trauma and the inference 
that noise induced hearing loss would not have a delayed 
onset.  

The veteran contents that his current right ear hearing loss 
is related to acoustic trauma he experienced during service, 
but as a lay person, he is not qualified to express a 
competent opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran does suffer from right ear hearing loss in 
accordance with the statutory guidelines and existing case 
law, and his assertions regarding sustaining acoustic trauma 
during service are credible and supported by the veteran's 
service treatment records.   However, no medical evidence has 
been presented indicating that the veteran's right ear 
hearing loss is the result of an in-service disease or 
injury.  Two VA examiners have declined to find such a nexus, 
and the preponderance of the evidence is against a continuity 
of symptomatology.

Inasmuch as the preponderance of the evidence is against a 
nexus between the veteran's current right ear hearing loss 
and active service; or that the veteran has a current left 
ear hearing loss disability, reasonable doubt does not arise 
and the appeal must be denied.  38 U.S.C.A. §5107(b)(West 
2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


